Exhibit 10.14
RESTRICTED STOCK GRANT NOTICE AND AGREEMENT
          MedAssets, Inc. (the “Company”), pursuant to its Long Term Performance
Incentive Plan (the “Plan”), hereby grants to Holder the number of shares of the
Restricted Stock set forth below, pursuant the terms of this Restricted Stock
Grant Notice and Agreement (this “Grant Notice”). The Restricted Stock is
subject to all of the terms and conditions as set forth herein, as well as the
terms and conditions of the Plan, all of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.

     
Holder:
     
Date of Grant:
     
Number of Shares of
   
Restricted Stock:
                                            
Vesting Schedule:
  [Applicable vesting schedule to be inserted]
 
   
Definitions:
  For purposes of this Grant Notice, the following terms shall be defined as set
forth below:
 
   
 
  “Cash EPS” means the Company’s fully-diluted net income per share of Stock,
excluding (i) non-cash acquisition-related intangible amortization,
(ii) non-cash share-based compensation expense, and (iii) certain Board-approved
non-recurring items, each of which on a tax-adjusted basis.
 
   
 
  “Performance Percentage” shall equal (a) [______] percent (%), if the Company
achieves a [______] percent (%) compounded annual growth rate of Cash EPS for
the Performance Period; and (b) [______] percent (%) if the Company achieves a
[______] percent (%) or greater compounded annual growth rate of Cash EPS for
the Performance Period. In the event that the compounded annual growth rate of
Cash EPS achieved for the Performance Period is greater than [______] percent
(%) but less than [______] percent (%), the Performance Percentage shall be
determined using a straight-line interpolation.
 
   
 
  “Performance Period” means the [______] period ending on [______].
 
   
Termination:
  In the event of Holder’s Termination (i) by the Employer for any reason other
than Cause, (ii) by reason of Holder’s death or Disability, or (iii) by Holder
for any reason other than a Qualifying Retirement, (A) all vesting with respect
to the Restricted Stock shall cease, and (B) any unvested shares of Restricted
Stock shall be forfeited by Holder for no consideration.
 
   
 
  In the event of Holder’s Termination by reason of a Qualifying Retirement, the
Restricted Stock shall continue to vest in accordance with its original vesting
schedule as if no such termination had occurred.
 
   
 
  In the event of Holder’s termination by the Employer for Cause, (i) all
vesting with respect to the Restricted Stock shall cease, (ii) any unvested
shares of Restricted Stock shall be forfeited by the Holder for no
consideration, and (iii) any vested shares of Restricted Stock shall remain
subject incentive compensation clawback or recoupment policy then approved by
the Company, as set forth below.
 
   
Additional Terms:
   

  •   The transfer restrictions described in Section 6(b) of the Plan are
incorporated herein by reference and made a part hereof.     •   The Restricted
Stock granted hereunder shall be registered in Holder’s name on the books of the
Company during such time that the Restricted Stock remains unvested and for such
additional time that the Company deems appropriate. Any certificates
representing the vested Restricted Stock delivered to Holder shall be subject to
such stop transfer orders and other restrictions as the Company may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which such

3



--------------------------------------------------------------------------------



 



      shares are listed, and any applicable federal or state laws, and the
Company may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions as the Company deems appropriate.    
•   Holder shall be the record owner of the shares of Restricted Stock until or
unless such Restricted Stock is forfeited, or otherwise sold or transferred in
accordance with the terms of the Plan, and as record owner shall generally be
entitled to all rights of a stockholder of the Company with respect to the
Restricted Stock; provided, however, that the Company will retain custody of all
dividends and distributions, if any (“Retained Distributions”), made or declared
on the Restricted Stock (and such Retained Distributions shall be subject to
forfeiture and the same restrictions, terms and vesting and other conditions as
are applicable to the Restricted Stock) until such time, if ever, as the
Restricted Stock with respect to which such Retained Distributions shall have
been made, paid or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in a separate account. As
soon as practicable following each applicable vesting date (and in no event
later than 2 1/2 months following the end of the calendar year in which the
applicable vesting date occurs), any applicable Retained Distributions shall be
delivered to Holder.1     •   Upon vesting of the Restricted Stock (or such
other time that the Restricted Stock is taken into income), Holder will be
required to satisfy applicable withholding tax obligations, if any, as provided
in the Plan.     •   Holder acknowledges and agrees that, as a condition of the
grant of Restricted Stock hereunder, and in accordance with Section 18(a) of the
Plan, the Restricted Stock granted hereunder will be forfeited, in the
discretion of the Committee in the event that (i) at any time during the term of
Holder’s employment with the Company, or prior to the second (2nd) anniversary
of Holder’s Termination for any reason, the Committee in good faith determines
that Holder has committed a material breach of Holder’s employment or
post-employment obligations to the Company, (ii) following completion of the
Performance Period, the Committee determines that the Company failed to achieve
the applicable compounded annual growth rate of Cash EPS during the Performance
Period that resulted in the vesting of Restricted Stock as a result of Cash EPS
being adjusted by the Committee in connection with a restatement of the
Company’s financial statements for one (1) or more years of the Performance
Period, or (iii) any forfeiture event set forth in any incentive compensation
clawback or recoupment policy then approved by the Company occurs. Holder
further acknowledges and agrees that the adoption or amendment of any such
policy shall in no event require the prior consent of Holder.     •   This Grant
Notice does not confer upon Holder any right to continue as service provider of
the Company, the Employer or their respective Affiliates.     •   This Grant
Notice shall be construed and interpreted in accordance with the laws of the
State of Delaware, without regard to the principles of conflicts of law thereof.
    •   Holder agrees that the Company may deliver by email all documents
relating to the Plan or the Restricted Stock (including, without limitation, a
copy of the Plan) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, disclosures that
may be required by the Securities and Exchange Commission). Holder also agrees
that the Company may deliver these documents by posting them on a website
maintained by the

4



--------------------------------------------------------------------------------



 



      Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it shall notify Holder by email.

*      *      *
THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE AND THE PLAN,
AND, AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK HEREUNDER, AGREES
TO BE BOUND BY THE TERMS THIS GRANT NOTICE AND THE PLAN.

                      MEDASSETS, INC.       HOLDER    
 
                   
By:
                                     
 
  Signature           Signature    
 
                   
Title:
                   
 
                   
 
                   

5